Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: ARC Energy Trust and Storm Exploration Inc. announce acquisition agreement /THIS NEWS RELEASE IS NOT FOR DISSEMINATION IN THE UNITED STATES OR TO ANY UNITED STATES NEWS SERVICES./ CALGARY, June 9 /CNW/ - ARC Energy Trust (the "Trust" or "ARC") and Storm Exploration Inc. ("Storm") announced today that they have entered into an Arrangement Agreement whereby ARC will acquire all of the existing and outstanding common shares of Storm in a transaction valued at approximately $680 million (using ARC's 30 day weighted average unit price of $20.75) and includes the issuance of approximately 28.4 million ARC units (including the issuance of exchangeable shares of ARC Resources Ltd., that may be exchanged for ARC units) plus the assumption of approximately $90 million of total debt after receipt of option proceeds and including transaction costs. Under the terms of the Arrangement Agreement, each Storm shareholder can elect to receive either 0.5700 of an ARC unit or, subject to adjustment, 0.2021 of an ARC Resources Ltd. exchangeable share. Storm shareholders will also receive shares in a new, separate junior exploration and production company (ExploreCo), which will be staffed with certain members of Storm's management team and whose primary asset will be Storm's undeveloped land position in the Horn River Basin. In addition Storm will distribute a cash amount of approximately $1.00 per share to Storm common shareholders, representing the proceeds from the sale of its Surmont asset to a separate purchaser (expected to close on June 10, 2010). John Dielwart, ARC's CEO, said, "We are delighted to have been able to acquire such a focused, resource-rich company whose prime asset is such an excellent strategic fit for ARC. The addition of the Parkland field, when combined with our existing developments at Dawson and Sunrise/Sunset, provides ARC with three of the highest quality Montney fields. Last week, an independent group published a report that identified ARC's Dawson field as being the lowest cost unconventional gas play in Canada. The Parkland Montney field is every bit as good geologically as Dawson and it has a much higher liquids content, so the financial netback may even be better. This provides a unique opportunity to acquire high quality assets in a manner that is accretive to our unitholders on reserves per unit, production per unit, net asset value per unit and cash flow per unit." "The Arrangement Agreement provides Storm shareholders with equity ownership in an entity offering significantly increased liquidity (based on daily trading volume), an immediate income stream through trust distributions (current yield approximately 5.8 per cent), and a higher oil/liquids weighting (46 per cent based on first quarter production) that mitigates the impact of natural gas price volatility. ARC has a proven track record of value creation with a portfolio of large-in-place resource properties, which preserves a similar level of upside potential for Storm shareholders and offers diversification into different resource play types. Additionally, Storm shareholders will retain the significant upside exposure associated with the Horn River Basin unconventional shales through the ExploreCo," commented Brian Lavergne, Storm's President and CEO. Pursuant to the terms of the Arrangement Agreement entered into between ARC and Storm, Storm shareholders will receive in exchange for each common voting share or common non-voting share: << i. At their election, 0.5700 of an ARC unit; or 0.2021 of an exchangeable share of ARC Resources Ltd. (which number of exchangeable shares is based on the anticipated exchange ratio for such exchangeable shares to ARC units of 2.82, as of closing, and is subject to adjustment to reflect the actual exchange ratio); provided that Storm shareholders who are non-residents of Canada or tax-exempt shareholders will not be entitled to elect to receive exchangeable shares. ii. A cash payment of approximately $1.00 per share at closing, which represents the proceeds of the Surmont asset sale. iii. 0.3333 common shares of ExploreCo whose assets will include approximately 117,200 net undeveloped acres of land primarily in the Umbach, Cabin/Kotcho/Junior and Horn River Basin areas plus equity positions in Storm Gas Resource Corp., Storm Ventures International Inc., Bridge Energy Norge ASA and Bellamont Exploration Ltd. >> Assuming a net asset value of approximately $1.47 per Storm share for the ExploreCo assets, the total transaction value represents an approximate 33 per cent premium for the Storm shares using the 30-day weighted-average trading price of $10.68 per share. On completion of the proposed transaction, ARC's existing unitholders will own approximately 90 per cent and Storm shareholders will own approximately 10 per cent of the 282.5 million ARC units outstanding.
